Citation Nr: 0424012	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-20 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than April 18, 2002, 
for a 60 percent evaluation for degenerative disease of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active military service from December 1960 to 
December 1963 and from November 1965 to October 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus. Maine.  

The veteran initially disagreed with the disability 
evaluations assigned for his service-connected right foot and 
lumbar spine.  The RO subsequently granted an increased 
rating for the lumbar spine, to 60 percent, effective from 
April 18, 2002 and continued the 30 percent evaluation for 
the right foot.  Thereafter, the veteran disagreed with the 
effective assigned for the 60 percent evaluation for the 
lumbar spine.  As the veteran did not disagree further with 
the disability evaluations themselves, and clearly limited 
his December 2002 VA Form 9 to the issue of an earlier 
effective date, and as there is no other document in the 
record which could be considered a timely substantive appeal 
as to the increased rating issues, the Board will not address 
these issues in this decision.  38 C.F.R. §§ 20.202, 20.302 
(2003); Roy v. Brown, 5 Vet. App. 554 (1993).

In the September 2001 rating action, the RO considered 
38 C.F.R. § 3.321 in denying a higher rating for the right 
foot disorder.  This was not timely appealed, and the 
decision was final.  In a March 2004 statement from the 
veteran's representative, it was indicated that the right 
foot disability should have been given extraschedular 
consideration pursuant to 38 C.F.R. § 3.321.  A supplemental 
statement of the case was then prepared by the RO addressing 
that issue.  Pursuant to 38 C.F.R. § 19.31, "In no case will 
a Supplemental Statement of the Case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the Statement of the Case, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the Statement of the Case."  It 
appears that the RO attempted to use the statement of the 
case in place of a rating action.  Inasmuch as this issue is 
not properly before the Board, it is referred to the RO for 
actions deemed appropriate.


FINDINGS OF FACT

1.  On October 13, 2000, the RO received the veteran's claim 
seeking service connection for lumbar spine disability 
secondary to his service-connected right foot.

2.  Clinical findings on VA examination conducted in May 2001 
reflect moderate limitation of motion of the lumbar spine 
pursuant to the schedular criteria warranting a 20 percent 
rating.

3.  Service connection for degenerative disease of the lumbar 
spine was established by decision dated September 2001.  A 20 
percent evaluation was assigned effective October 13, 2000.

4.  In February 2002, the veteran disagreed with the 
evaluation assigned for his lumbar spine.

5.  On April 18, 2002, the RO received the veteran's claim 
requesting a total disability rating for individual 
unemployability (TDIU).  

6.  Clinical findings on VA examination conducted on June 27, 
2002 reflect lumbar spine disability pursuant to the 
schedular criteria sufficient to entitle the veteran to a 60 
percent rating.

7.  The earliest date on which it was factually ascertainable 
that the veteran's lumbar spine disability had increased in 
severity was on June 27, 2002.

8.  In November 2002, the evaluation was increased to 60 
percent, effective April 18, 2002, the date of the veteran's 
claim for TDIU.




CONCLUSION OF LAW

Entitlement to an effective date earlier than April 18, 2002, 
for the award of a 60 percent rating for lumbar spine is not 
shown.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 2001 rating action, the RO granted service 
connection for degenerative joint disease of the lumbar 
spine, effective from October 13, 2000.  A 60 percent 
evaluation was subsequently assigned in November 2002.  A 
timely notice of disagreement (NOD) to the effective date was 
received, and this appeal ensued.  

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court found that VA failed to meet the 
requirements of 38 U.S.C.A. § 5103(a) in neglecting to 
provide the veteran with specific notice that met the 
standard established by section 5103(a) and 38 C.F.R. 
§ 3.159(b) as to his direct-appeal earlier effective date 
(EED) claim.  In Huston, as in the case present, the issue of 
an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8-
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) did not apply.  

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 C.F.R. § 19.5 (2003).  Therefore, because of this recent 
GC opinion, the holding in Huston is not applicable in this 
case. 

Nevertheless, in October 2003, the RO informed the veteran of 
the requirements of VCAA.  In a January 2004 statement of the 
case, the veteran was provided with the applicable law and 
regulations.

Law and Regulations

The effective date claim, the effective date of an award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(o)(1) (2003).  An exception to this rule is 
that the effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2003).

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a 
claim for an increased disability rating.  In other cases, 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  Section 
3.400(o)(2) is intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty and is not intended to 
cover situations where a disability worsened gradually and 
imperceptibly over an extended period of time and there is no 
evidence of entitlement to increased evaluation prior to the 
date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

In this case, three possible dates may be assigned depending 
on the facts of the case: (1) if an increase in disability 
occurs after the claim is filed, the date that the increase 
is shown to have occurred (the "date entitlement arose" 
under 38 C.F.R. § 3.400(o)(1)); (2) if an increase in 
disability precedes the claim by a year or less, the date 
that the increase is shown to have occurred (the "factually 
ascertainable" date under 38 C.F.R. § 3.400(o)(2)); and (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (38 C.F.R. 
§ 3.400(o)(2)).

Factual Background

A medical opinion from the veteran's private chiropractor, 
received in 1993, linked the veteran's lumbar spine 
disability with his service-connected right foot disability.  
Prior to that, the veteran's medical records contained 
references to complaints of low back pain but there was no 
medical opinion, which objectively linked this symptom with 
his right foot disability.  

The veteran filed his original claim for secondary service 
connection for lumbar spine disability on October 13, 2000.  
In support of his claim are VA and private outpatient 
treatment records, including VA examination reports dated in 
2001 and 2002.  The veteran underwent VA examination in May 
2001.  At that time, he reported history of gradual low back 
pain since the mid 1980s with marked lack of endurance and 
fatigability.  He denied loss of control of his bowel or 
bladder.  He did not use crutches, braces or a cane.  He had 
not had surgery.  Examination revealed good back musculature 
with no congenital abnormalities.  There was no obvious spasm 
and no palpable tenderness.  Straight leg raising was 
negative.  On range of motion testing the veteran had 0 to 70 
degrees of flexion, extension from 0 to 20 degrees, lateral 
flexion from 0 to 30 degrees and, rotation from 0 to 35 
degrees.  Gross neurovascular status was intact.  

In September 2001, service connection was granted for lumbar 
spine as a disabling aspect of the service-connected right 
foot disability.  A 20 percent evaluation was assigned under 
Diagnostic Code 5292 for moderate limitation of motion, 
effective October 13, 2000.  

In a VA Form 21-4138 dated in February 2002 the veteran 
indicated disagreement with the evaluation assigned.

On April 18, 2002, the veteran filed a claim for TDIU and 
reported that his service-connected disabilities resulted in 
total occupational impairment.  In support of his claim he 
submitted a copy of a Social Security Disability 
determination indicating that he was in receipt of disability 
benefits.

During VA examination on June 27, 2002, the veteran 
complained of daily pain with radiation into the right 
buttock and the right thigh intermittently.  He noticed 
weakness because he could not lift as much as he used to.  He 
also complained of morning stiffness, which improved as the 
day goes on.  He had fatigue after five minutes doing 
housework.  He had no sensation changes and no pain in the 
hip or pelvis area.  He denied swelling in the low back.  He 
used over-the-counter medication and denied any flare-ups 
with his back that incapacitates him.  Factors which made the 
pain worse include physical work, bending, sitting and riding 
in the car.  He did not use a back brace and denied any 
surgery.  He was able to perform normal daily activities.  

Objectively, the veteran walked with a slight limp to the 
right; but upon leaving the examination room, he did not have 
a noticeable limp.  He could get up out of the chair and onto 
the table without discomfort.  He could walk with one foot in 
front of the other with slight off balance.  He could squat 
halfway holding his back straight.  He could stand on one 
foot and on the other with no problems.  Sensation was good 
in both lower extremities.  Flexion was 0 to 40 degrees, 
extension was 0 to 30 degrees, lateral flexion 0 to 40 
degrees to the left it pulls on the right hip and rotation 
was 0 to 45 degrees.  With flexion it pulled in the lower 
back.  There was tenderness in the right sciatic area.  
Straight leg raise pulled in the lower back and in the 
hamstring areas, slightly on the left, but on the right it 
pulled and caused him pain with only half extension.  
Sensation was good bilaterally and reflexes were good 
bilaterally.  He did have some flattening of the lordosis.  

Also of record is a Social Security Administration (SSA) 
Disability Determination and Transmittal Form.  It was found 
that the veteran had been disabled since April 2000, 
according to SSA criteria.  The primary diagnosis was 
disorders of the back (discogenic and degenerative) and the 
secondary diagnosis was disorders of the muscle, ligament and 
fascia.  Medical records accompany the disability 
determination and consist of reports from both VA and non-VA 
medical sources dated from 1976 to 2002.  These records 
primarily show treatment for unrelated disabilities but do 
include entries of periodic evaluation and treatment for 
exacerbations of back pain.  

In a February 2003 rating decision, a 60 percent evaluation 
was assigned on the basis of the June 2002 VA examination 
that showed increased limitation of flexion of the lumbar 
spine, radiating pain, right sciatic tenderness and painful 
straight leg raising.  The RO assigned an effective date of 
April 18, 2002, the date of the veteran's claim for TDIU.

The veteran indicated in December 2002 that the effective 
date for the grant of 60 percent for his lumbar spine 
disability should be October 13, 2000 the date of his 
original claim.  

Analysis

As noted previously, the veteran filed a claim for service 
connection for his lumbar spine disability in October 2000.  
Based on post service diagnosis and nexus opinion, a 
September 2001 rating action granted service connection for 
lumbar spine at a 20 percent evaluation, effective October 
2000.  He was notified of this action the same month.  In 
February 2002, the veteran indicated disagreement with the 20 
percent evaluation.  This statement was received within a 
year of the notification of the September 2001 rating 
decision.  The veteran subsequently filed a claim for TDIU in 
April 2002.  Therefore, conceding that the February 2002 
communication is a notice of disagreement, and that the date 
of the veteran's claim was October 2000 (when he applied for 
benefits), this would not benefit the veteran because the 
facts do not show his lumbar spine disability was 60 percent 
disabling prior to the effective date currently assigned.

The 60 percent evaluation was based on VA examination dated 
June 27, 2002, which showed that the veteran's disability was 
manifested by radiating pain, severe limitation of forward 
flexion, and sciatic tenderness.  The lumbar spine disability 
was rated using the criteria for intervertebral disc syndrome 
contained in 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
rating criteria then in effect provided for a 10 percent 
evaluation for mild intervertebral disc syndrome.  Assignment 
of a 20 percent rating was warranted for moderate 
intervertebral disc syndrome manifested by recurring attacks.  
Assignment of a 40 percent rating was warranted for severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief.  Assignment of a maximum 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the disease disc with 
little intermittent relief.

In reviewing the record, the Board finds that it was not 
factually ascertainable prior to June 27, 2002 that an 
increase in the veteran's disability had occurred.  The Board 
finds that there is no relevant medical evidence for this 
period of time that shows that the veteran's lumbar spine was 
60 percent disabling earlier than June 2002.  In reaching 
this conclusion, the Board has considered the medical 
evidence of record particularly the veteran's May 2001 VA 
examination.  Clinical findings at that time showed no 
congenital abnormalities, obvious spasm, palpable tenderness 
or flare-ups.  Straight leg raising was negative.  Range of 
motion was 0 to 70 degrees flexion, extension from 0 to 20 
degrees, lateral flexion 0 to 30 degrees, rotation 0 to 35 
degrees.  Such clinical findings are consistent with a 20 
percent disability evaluation, under Diagnostic Code 5292 for 
moderate limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71.  

The only other evidence of record is the veteran's 
statements.  Clearly, these cannot be used as a basis to 
award an earlier effective date for the 60 percent rating for 
the lumbar spine disability, as medical examination findings 
are required to demonstrate entitlement to a higher schedular 
rating.  In essence, the veteran's June 27, 2002 VA 
examination was the first occasion on which his level of 
impairment was shown to be consistent with a 60 percent 
disability rating.  Nevertheless, the RO granted the veteran 
the benefit of the earlier date, in this instance, April 
2002, which was the date of receipt of the TDIU claim.  The 
Board will not disturb the RO's determination in this regard.  

Accordingly, the Board finds no basis to assign an earlier 
effective date for the 60 percent evaluation for lumbar 
spine.  After a careful review of the evidence of record, the 
Board is of the opinion that a preponderance of the evidence 
is against the veteran's claim for an earlier effective date 
and the doctrine of resolving doubt in the veteran's behalf 
is not for application.  38 U.S.C.A. §§ 5101(a), 5107 (West 
2002).


ORDER

Entitlement to an effective date prior to April 18, 2002 for 
a 60 percent evaluation for degenerative joint disease of the 
lumbar spine is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



